Citation Nr: 0030154	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-16 590 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry


REMAND

The veteran had active service from January 1980 to January 
1984.

The regional office (RO) denied the veteran's claims on the 
basis that they were not well grounded.  The statute which 
required a claim to be well grounded has since been revised 
to remove such requirement.  VA duty to assist includes 
requesting information for other Federal departments and 
agencies.  See Floyd D. Spence National Defense Authorization 
Act for FY 2001, Pub. L. No. 106-398, § 1611 (2000) (to be 
codified at 38 U.S.C.A. § 5107(a).

The veteran contends that she has current disability from a 
low back disorder and a cervical spine disorder as a result 
of injuries she sustained in an automobile accident while 
serving on active duty.  In a report of medical history given 
at the time of her separation from service, the veteran gave 
a history of recurrent back pain since being involved in an 
automobile accident.  She reported that she had been treated 
at "Milden Hall", England.  In her Notice of Disagreement 
and on her VA Form 9, she identified as a possible source of 
records of in-service medical treatment a United States Air 
Force Hospital at "Milden Hall".  These records are not 
associated with the claims file.  The RO is requested to 
obtain these and other relevant records prior to scheduling 
VA examination.

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that is her 
responsibility to report for the examination and to cooperate 
in the development of the claim.  The consequences of failure 
to report for VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (1999)

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take the necessary 
steps to obtain records of the veteran's 
hospitalization in "Milden Hall", 
England.  This should include a direct 
request to the facility, if it is still 
in existence.

2.  The RO should obtain the veteran's 
service personnel records.

3.   The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a low 
back disorder and/or a cervical spine 
disorder after active duty service.  She 
should also be asked to provide the 
approximate dates of such treatment.  
This should include records of Dr. 
Rosenbaum, who is located in Florida.  
The RO should take all necessary steps to 
obtain all such records not currently 
associated with the claims file.

4.  The RO should ask the veteran for a 
copy of the Workers Compensation decision 
based on injury she sustained in 1990, as 
well as all supporting medical documents.  
If she does not have a copy of the 
Workers Compensation decision, she should 
provide the RO with the name and address 
of the attorney who handled her claim.  
The RO should take the necessary steps to 
obtain the decision, and supporting 
documents, from the attorney.

5.  The RO should then schedule the 
appellant for VA orthopedic examination.  
The purpose of the examination is to 
determine whether the appellant has 
current disability from a low back 
disorder and/or a cervical spine disorder 
and, if so, the relationship to service.  
Any indicated diagnostic tests or studies 
should be performed.  The claims file 
must be made available to the examiner.

Following the examination and review of 
the entire claims file, the examiner 
should answer the following questions: 
(1) Is it at least as likely as not that 
the veteran has current disability from: 
a) a low back disorder; b) a cervical 
spine disorder; and (2) If the answer to 
any of the aforementioned questions is 
"yes", is it at least as likely as not 
that the disorder or disorders had their 
onset during the veteran's active 
military service.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claims for 
service connection for a low back 
disorder and a cervical spine disorder.

7.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


